J-A30045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BANK OF NEW YORK MELLON F/K/A THE                IN THE SUPERIOR COURT OF
BANK OF NEW YORK, AS SUCCESSOR-                        PENNSYLVANIA
IN-INTEREST TO JPMORGAN CHASE
BANK, N.A., AS TRUSTEE FOR
STRUCTURED ASSET MORTGAGE
INVESTMENTS II TRUST 2005-AR2,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2005-AR2


                       v.


JON D. KOLB, JENNIFER M. KOLB,
ESTHER N. KOLB, NORMAN JONATHAN
KOLB AND THE UNITED STATES OF
AMERICA

APPEAL OF: JON D. KOLB, JENNIFER M.
KOLB, ESTHER N. KOLB, NORMAN
JONATHAN KOLB

                                                     No. 1309 EDA 2014


                     Appeal from the Order March 19, 2014
                in the Court of Common Pleas of Chester County
                      Civil Division at No.: 2012-10456-RC


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED FEBRUARY 18, 2015

        Appellants, Jon D., Jennifer M., Esther N. and Norman Jonathan Kolb,

appeal from the order of March 19, 2014, which granted the motion for

summary judgment of Appellee, Bank of New York Mellon f/k/a The Bank of
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A30045-14


New York, as successor-in-interest to JP Morgan Chase Bank, N.A., as

Trustee for Structured Asset Mortgage Investments II Trust 2005-ar2,

Mortgage Pass-Through Certificates, Series 2005-ar2, in this mortgage

foreclosure action. For the reasons discussed below, we affirm.

      On April 14, 2004, Appellants, Jennifer and Jon Kolb, recorded a deed

conveying “an undivided one-half interest as tenants by the entirety jointly

and as joint tenants with rights of survivorship in two parcels . . . each” to

Appellants, Norman and Esther Kolb, and to Jennifer and Jon Kolb.

([Appellee]’s Supplemental Response in Opposition to [Appellants]’ Motion

for Summary Judgment, 2/21/14, at 2) (record citation omitted).            On

December 30, 2004, Appellants recorded a second deed wherein they

conveyed the property back to Jon and Jennifer Kolb as tenants by the

entireties in fee. (See Memorandum of Law in Support of [Appellee]’s Reply

to [Appellants]’ Motion for Summary Judgment, 2/10/14, at unnumbered

page 1; see id. at Exhibit A).

      On January 18, 2005, Appellee’s predecessor-in-interest, First Horizon

Home Loan Corporation, executed a mortgage with Jennifer and Jon Kolb.

(See Memorandum of Law in Support of [Appellee]’s Motion for Summary

Judgment, 11/21/13, at unnumbered page 1; see id. at Exhibit A).          The

parties recorded the mortgage on February 7, 2005, at the Chester County

Recorder of Deeds. (See [Appellee]’s Supplemental Response in Opposition

to [Appellants]’ Motion for Summary Judgment, 2/21/14, at 2).              On


                                    -2-
J-A30045-14


September 27, 2005, Jennifer and Jon Kolb again conveyed to all four

Appellants “one-half interest as tenants by the entirety jointly and as joint

tenants with right of survivorship” in the property. (Id.).

      On January 17, 2009, Mortgage Electronic Registration Systems, Inc.

(MERS) as nominee for the predecessor-in-interest assigned the mortgage to

The Bank of New York Mellon formerly known as The Bank of New York as

successor Trustee to JP Morgan Chase Bank, N.A., as Trustee.              (See

Amended Complaint, 12/18/12, at Exhibit C). It recorded the assignment at

the Chester County Recorder of Deeds on September 24, 2009. (See id.).

      On October 2, 2012, Appellee filed a complaint in mortgage foreclosure

against Appellants, alleging that Appellants had not made a payment on the

mortgage since 2009.        (See Complaint, 10/02/12 at 4 ¶ 12).     Appellants

filed preliminary objections on November 13, 2012, and Appellee filed an

amended complaint on December 18, 2012.                Appellants again filed

preliminary objections on January 7, 2013, which the trial court overruled on

April 9, 2013. Appellants did not raise the issue of standing in either of the

preliminary   objections.      (See   Preliminary   Objections,   11/13/12,   at

unnumbered pages 1-10; Preliminary Objections to Amended Complaint,

1/07/13, at 4-9).

      The Bank of New York Mellon formerly known as The Bank of New York

as successor Trustee to JP Morgan Chase Bank, N.A., as Trustee recorded an

assignment of mortgage dated March 18, 2013, on April 4, 2013 at the


                                      -3-
J-A30045-14


Chester County Recorder of Deeds, wherein it assigned the mortgage to

Appellee. (See Memorandum of Law in Support of [Appellee]’s Motion for

Summary Judgment, 11/21/13, at Exhibit C). On May 6, 2013, Appellants

filed an answer and new matter, which did not raise the issue of standing.

(See Answer and New Matter, 5/06/13, at unnumbered pages 1-6).

Appellee filed a motion for summary judgment on November 21, 2013;

Appellants filed a motion for summary judgment on January 2, 2014.         On

March 19, 2014, the trial court found in favor of Appellee and against

Appellants.

     Appellants filed a timely appeal on April 17, 2014. On April 25, 2014,

the trial court ordered Appellants to file a concise statement of errors

complained of on appeal. See Pa.R.A.P. 1925(b). Appellants filed a timely

Rule 1925(b) statement on May 15, 2014. See id. On June 16, 2014, the

trial court issued an opinion. See Pa.R.A.P. 1925(a).

     On appeal, Appellants raise the following questions for our review.

          1.     Did the [t]rial [c]ourt err in granting [Appellee’s]
     [m]otion for [s]ummary [j]udgment and denying [Appellants’]
     [m]otion for [s]ummary [j]udgment?

           2.    Did the [t]rial [c]ourt err in ruling that [Appellants]
     waived the argument that [Appellee] lacked standing to pursue a
     foreclosure action against them?

          3.     Did the [t]rial [c]ourt err in finding that [Appellee]
     had standing, that is that [Appellee] had a right to relief in the
     form of an in rem judgment against [Appellants]?




                                    -4-
J-A30045-14


            4.    Did the [t]rial [c]ourt err in finding that [Appellants]
      Esther N. Kolb and [Norman] Kolb’s ownership interest in the
      [p]roperty was subject to the [m]ortgage?

(Appellants’ Brief, at 5).

      In their first claim, Appellants allege that the trial court erred in

granting Appellee’s motion for summary judgment and denying their motion

for summary judgment.        (See Appellants’ Brief, at 11).      We find that

Appellants waived this claim.

       Our scope and standard of review are settled.

            Pennsylvania law provides that summary judgment may be
      granted only in those cases in which the record clearly shows
      that no genuine issues of material fact exist and that the moving
      party is entitled to judgment as a matter of law. The moving
      party has the burden of proving that no genuine issues of
      material fact exist. In determining whether to grant summary
      judgment, the trial court must view the record in the light most
      favorable to the non-moving party and must resolve all doubts
      as to the existence of a genuine issue of material fact against
      the moving party. Thus, summary judgment is proper only
      when the uncontroverted allegations in the pleadings,
      depositions, answers to interrogatories, admissions of record,
      and submitted affidavits demonstrate that no genuine issue of
      material fact exists, and that the moving party is entitled to
      judgment as a matter of law. In sum, only when the facts are so
      clear that reasonable minds cannot differ, may a trial court
      properly enter summary judgment.

      . . . With regard to questions of law, an appellate court’s scope
      of review is plenary. The Superior Court will reverse a grant of
      summary judgment only if the trial court has committed an error
      of law or abused its discretion. Judicial discretion requires action
      in conformity with law based on the facts and circumstances
      before the trial court after hearing and consideration.

Cresswell v. Pa. Nat’l Mut. Cas. Ins. Co., 820 A.2d 172, 177 (Pa. Super.

2003) (citation and emphasis omitted).


                                     -5-
J-A30045-14


        Here, Appellants’ brief argument solely consists of a boilerplate

recitation of the standard of review for granting summary judgment and bald

statements that Appellee was not entitled to summary judgment while

Appellants were entitled to have either summary judgment granted in their

favor or a jury trial.    (See Appellants’ Brief, at 11-12).     There are no

citations to the record and Appellants fail to specify the basis for their claim

that the trial court erred in its decision to grant summary judgment. (See

id.).    It is long-settled that failure to argue and to cite any authority

supporting the argument constitutes a waiver of the issue on appeal. See

Jones v. Jones, 878 A.2d 86, 90 (Pa. Super. 2005). This Court will not act

as counsel and will not develop arguments on behalf of an appellant. See

Bombar v. West American Ins. Co., 932 A.2d 78, 94 (Pa. Super. 2007).

When deficiencies in a brief hinder our ability to conduct meaningful

appellate review, we can dismiss the appeal entirely or find certain issues to

be waived. See Pa.R.A.P. 2101. Because Appellants have failed to develop

their first issue, it is waived.   See id.; see also Bombar, supra at 94;

Jones, supra at 90.

        In their second claim, Appellants argue that the trial court erred in

finding that they had waived their argument that Appellee lacked standing to

pursue a foreclosure action against them because “the trial court . . .

misconstrue[d Appellants’] argument as being premised on lack of capacity

to sue, rather than being premised on lack of standing.” (Appellants’ Brief,


                                      -6-
J-A30045-14


at 12).   Appellants contend that they cannot raise lack of standing in

preliminary objections and, thus, that they did not waive the claim by failing

to raise it in their preliminary objections. (See id. at 13). We disagree.

      The Pennsylvania Rules of Civil Procedure provide in relevant part,

“[p]reliminary objections may be filed by any party to any pleading and are

limited to the following grounds . . . lack of capacity to sue.”     Pa.R.C.P.

1028(a)(5).   While, as Appellants correctly note, (see Appellants’ Brief, at

13), Rule 1028 uses the language of “lack of capacity to sue” rather than

standing, we have stated that the two concepts are related and thus, like

lack of capacity to sue, the issue of standing is waived if not objected to at

the earliest possible time.   See Hall v. Episcopal Long Term Care, 54

A.3d 381, 399 (Pa. Super. 2012), appeal denied, 69 A.3d 243 (Pa. 2013)

(citation omitted) (standing and lack of capacity to sue are related concepts

and must be raised at earliest possible opportunity); see also Kuwait &

Gulf Link Transport Co. v. Doe, 92 A.3d 41, 45 (Pa. Super. 2014) (noting

that it is long-held that issue of standing is waived if not raised at first

opportunity). In Huddleston v. Infertility Center of America, Inc., 700

A.2d 453 (Pa. Super. 1997), this Court specifically held that a defendant

waived the issue of standing when she did not raise the issue in preliminary

objections. See Huddleston, supra at 457.

      Here, as discussed above, Appellants did not raise the issue of

standing in either set of preliminary objections or in their answer and new


                                     -7-
J-A30045-14


matter. Appellants acknowledge that they raised the issue for the first time

[“i]n [t]he [s]ummary [j]udgment [p]leadings.”         (Appellants’ Brief, at 12).

Thus, because Appellants did not raise the issue of standing at the earliest

possible opportunity, they waived the issue.        See Huddleston, supra at

457; see also Kuwait & Gulf Link, supra at 45; Hall, supra at 399.

Accordingly, Appellants’ second claim must fail.

         In their third issue, Appellants maintain that the trial court erred in

finding that Appellee had standing to pursue the mortgage foreclosure

action. (See Appellants’ Brief, at 13-17). However, because we have held

that Appellants waived the issue of standing, we decline to address the

merits of their third claim. See Southwestern Energy Production Co. v.

Forest Resources, LLC, 83 A.3d 177, 185 (Pa. Super. 2013), appeal

denied, 96 A.3d 1029 (Pa. 2013) (declining to address merits of standing

claim when we found claim waived).

         In their fourth issue, Appellants allege that “[t]he trial court erred in

entering an in rem judgment against . . . Appellants Norman Jonathan Kolb

and Esther N. Kolb, who were not parties to the mortgage.”           (Appellants’

Brief, at 17). Appellants claim that “[a]s of January 18, 2005, the date of

the execution of the [m]ortgage, the owners of record of the [p]roperty were

Jon and Jennifer and Norman and Esther, not solely Jon and Jennifer.”

(Id.).     However, we agree with the trial court that the record does not

support this purely factual assertion.


                                        -8-
J-A30045-14


     The trial court discussed this issue as follows:

     There are three [d]eeds in this action. Deed 1 was dated April
     12, 2004 and recorded in the Chester County Recorder of Deeds
     on April 14, 2004 at Instrument no. 10400216. Deed 1 conveys
     an undivided one-half interest as tenants by the entirety jointly
     and as joint tenants with right of survivorship in two parcels
     each to Norman Kolb and Esther Kolb, his wife (Norman and
     Esther) and Jon Kolb and Jennifer Kolb, his wife (John and
     Jennifer). Deed 2 was dated December 30, 2004 and recorded
     on February 7, 2005 at Instrument no. 10503145. Deed 2
     transferred the parcels from Norman and Esther and Jon and
     Jennifer to just Jon and Jennifer as tenants by the entireties.
     The mortgage at issue was dated January 18, 2005 and recorded
     on February 7, 2005 at Instrument no. 10503146. Therefore, at
     the time the mortgage, was executed, the property was owned
     only by Jon and Jennifer.       We note that Deed 2 and the
     mortgage were recorded on the same day and at the same time
     as illustrated by the fact that the Instrument numbers are one
     number apart. Therefore, it appears that deed 2 was executed
     in connection with or in contemplation of, the mortgage. Deed 3
     was dated September 27, 2005 and recorded on October 26,
     2005 at Instrument no. 10589763. Deed 3 conveyed the parcels
     from Jon and Jennifer back to Norman and Esther and Jon and
     Jennifer. Deed 3 was clearly executed after the mortgage. In
     addition, Deed 3 specifically states that the conveyance was
     made “UNDER AND SUBJECT to all conditions and restrictions of
     record.” Therefore, the interest conveyed to Norman and Esther
     by Deed 3 was, in fact, subject to the mortgage.

(Trial Court Opinion, 6/16/14, at 5-6) (emphasis added). Our review of the

record supports the trial court’s holding that, at the time of entry into the

mortgage, Appellants Norman and Esther Kolb had no interest in the subject

property and that the transfer of partial ownership back to them was made

subject to the instant mortgage.     Appellee properly named Norman and

Esther as defendants in this action because they currently hold an ownership




                                    -9-
J-A30045-14


interest in the property. See Pa.R.C.P. 1147(a)(3). Thus, Appellants’ fourth

claim lacks merit.

      For the reasons discussed above, we hold that the trial court neither

abused its discretion nor made an error of law in granting summary

judgment in this matter. See Cresswell, supra at 177. Accordingly, we

affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




                                   - 10 -